Citation Nr: 0200152	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  01-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ear 
fungus and impaired hearing.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left femur fracture.

3.  Entitlement to service connection for nerve disabilities 
secondary to residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1945 to December 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Roanoke, Virginia.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).

In a statement received in June 2000, the veteran identified 
two private physicians, Dr. Holt and Dr. Williams, as having 
treated him for both his left lower extremity and his ear and 
hearing problems.  He provided addresses for such physicians.  
With respect to the left lower extremity, the veteran has 
also submitted a statement dated in February 2000 from Dr. 
Holt.  Dr. Holt recounted that the veteran had sustained a 
fracture of the left femur in 1943 while playing football and 
was treated by a Dr. Wheeldon via surgery and casting.  
Dr. Holt noted the veteran had undergone several 
reclassifications as to status prior to being drafted in 
October 1945 and that the veteran was seen on sick call 10 or 
11 times with complaints of left leg weakness and numbness.  
Dr. Holt noted that after returning home from service the 
veteran was treated by Dr. Williams for complaints of 
weakness, numbness, pain in the left leg and footdrop.  Dr. 
Holt reported treating the veteran after Dr. Williams 
retired.  Dr. Holt reported that he was currently retired, 
but understood that the veteran continued to have left lower 
extremity symptoms.  The veteran, in his June 2000 statement, 
also stated that Dr. Holt informed him that when he retired 
his records were at the local hospital and "it took some 
time to acquire" them.  Thus, it appears that clinical 
records from Dr. Holt may be available.  It is not clear 
whether Dr. Williams' records are also available or included 
in such records.  The record does not reflect that the RO has 
attempted to obtain these potentially pertinent records or 
requested the veteran to provide such records.  Therefore, 
the Board is of the opinion that further development is 
required.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide a copy of all available records 
pertaining to any pertinent treatment 
that he received from Drs. Williams and 
Holt, as well as any other health care 
providers.  

2.  The RO should undertake any other 
actions it deems to be required to comply 
with the provisions of the VCAA and its 
implementing regulations.

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  

These case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


